Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 4, 2003 {People v Narcissi, 307 AD2d 1076 [2003]), affirming a sentence of the Supreme Court, Queens County, imposed June 14, 2001.
Ordered that the application is denied.
*709The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Schmidt, Cozier and Goldstein, JJ., concur.